DOWDELL, J.
The case was heard in the court below on an agreed statement of facts. The only question for our consideration on this appeal is whether or not Cecile T. Berry, one of the children of John M. Thompson, living at the time of the delivery of the two policies on the life of said Thompson, but who died before the assured, took a vested interest in the policies on delivery. On the authority of Drake v. Stone, 58 Ala. 133, under the facts stated and agreed upon, we hold the affirmative of the proposition, and, furthermore, that such vested interest, upon the death of said Cecile T. Berry, passed by descent or succession just as would any other personal asset of her estate. The facts in this case do not distinguish it from the case of Drake v. Stone, supra. Nor do we think the last-named case irreconcilable with the decision in Roquemore v. Dent, 135 Ala. 292, 33 South. 178, 93 m. St. Rep. 33. It follows that the decree appealed from must be reversed.
Reversed and remanded.
Tyson, C. J., and Anderson and McClellan, Jj., concur.